Citation Nr: 9911975	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-31 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in (RO) 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
cerebrovascular accident.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for residuals left eye 
injury, other than eyebrow scar.

5.  Entitlement to service connection for fractured mandible.

6.  Entitlement to service connection for damaged teeth.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
January 1965.  He has no awards or decorations specific to 
combat.  He lost time from October 31, 1961 to November 2, 
1961; January 22, 1962 to January 29, 1962; February 2, 1962 
to February 12, 1963; and from February 27, 1962 to May 10, 
1962. 

This appeal arises from Notice of Disagreements (NOD's) dated 
in July 1995 and August 1996, and Substantive Appeals of 
August and October 1996.  

The Board notes that the veteran submitted a July 11, 1995, 
blanket NOD for the rating action in May 1995.  That 
determination had addressed a number of issues including the 
ratings for left eyebrow scar, and residuals of brain 
concussion.  In  July 18, 1995, he submitted a "NOD," 
referring to residuals of brain concussion, and left 
"elbow."  The Board notes that the May 1995 rating action 
erroneously showed the left eyebrow scar as noncompensable, 
but a rating action in July 1995 showed the left eyebrow scar 
as 10 percent.  His August 1996 substantive appeal did not 
refer to the increased rating issues, and they were not 
reported as issues in the October 1996 hearing testimony.  
Absent a substantive appeal for the increased rating issues, 
they are not before the Board at this time.  38 C.F.R. 
§§ 20.200, 20.202 (1998).

The record shows that July 24, 1995 the veteran was informed 
that his claim for disability compensation related to smoking 
was deferred.  A rating action in September 1997 denied 
service connection for "clogged arteries," and the veteran 
was so informed in September 1997.  The tobacco and clogged 
arteries issues are not before the Board and will not be 
considered at this time.  See 38 C.F.R. § 20.200.

The veteran was informed April 17, 1998, that his case was 
submitted to the Board.  In May 1998 the Board requested 
clarification of the veteran's representative in this appeal.  
Received at the Board in June 1998 was the appointment for 
the veteran's current representative.  The RO, in early July 
1998 received a statement from the veteran concerning PTSD, 
accompanied by VA records showing, in April 1998, his request 
for admission for inpatient Evaluation/Brief Treatment PTSD 
Unit (EBTPU) in May 1998, assessment of PTSD symptoms in June 
1997, and an undated, unsigned record concerning traumatic 
events in service.  This material was received at the Board 
in July 1998.  Received at the RO in August 1998 were copies 
of discharge summary from VA hospitalization in May and June 
1998.  This material was received at the Board in October 
1998.  See 38 C.F.R. § 19.37 (1998).

In regard to the above evidence submitted during and after 
the 90 days following mailing of notice that the appeal was 
certified to the Board, the Board finds that the evidence 
submitted is pertinent to the PTSD issue, and must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case.  38 C.F.R. § 20.1304(c) 
(1998).  In passing the Board notes that the reference to a 
fractured jaw in service, in the May and June 1998 hospital 
discharge summary, is redundant and cumulative and not 
pertinent to the fractured mandible issue, and will not be 
considered by the Board at this time.

The issues of service connection for PTSD, cerebrovascular 
accident, and damaged teeth are the subjects of a remand 
contained herein.


FINDINGS OF FACT

1.  There is no competent medical evidence that any post-
service headaches are related to service or service-connected 
disability.

2.  There is no competent medical evidence that the veteran 
has any residuals of left eye injury other than the eyebrow 
scar.

3.  There is no competent medical evidence that the veteran 
fractured his jaw in service or that he currently has 
residuals of a fractured mandible.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).

2.  The appellant's claim for service connection for 
residuals of left eye injury, other than eyebrow scar, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).

3.  The appellant's claim for service connection for 
fractured mandible is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the claimant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).

The May 1995 rating action denying service connection for the 
issues below, found the claims for service connection to be 
not well grounded.  In the July 1996 SOC the veteran was 
provided with the law regarding burden of proof, and the 
regulation concerning principles relating to service 
connection.  


Headaches

Service medical records show that the veteran was treated for 
a laceration in the mid frontal scalp July 5, 1962, a scalp 
laceration August 5, 1962, and headache and dizzy spells 
August 6, 1962.  It was noted on August 6th that he had 
struck his head on an aircraft the previous night and 
sustained a laceration to the occiput requiring sutures.  On 
August 6th, he felt weak with headache.  Examination was 
essentially negative, and he was returned to duty the 7th of 
August.  

On November 8, 1962, a retracting arresting gear wire struck 
the veteran and he sustained a head injury with temporary 
unconsciousness.  When evaluated by medical personnel, he was 
alert, oriented and in no distress.  Vital signs were normal 
and neurological examination was not remarkable.  The 
positive findings comprised a stellate laceration of the left 
side of the forehead extending into the eyebrow.  There were 
2 small lacerations beneath the chin, and there were large 
abrasions on the posterior and anterior chest, anterior 
abdomen, anterior legs and thighs and the dorsum of both 
feet.  X-rays studies of the skull were negative for 
fracture.  The pertinent diagnosis was brain concussion.  The 
veteran was prescribed "APC" for headache.  The 15th of 
November it was recorded that there was satisfactory progress 
on the forehead laceration.  

In February 1964 the veteran was treated for contusion around 
the mouth.  When examined for release from active duty, in 
December 1964, there were no complaints or findings of 
headaches.  

When the veteran applied for disability benefits in December 
1965, he made no reference to headaches.  On VA examination 
in January 1966, he reported a "lot of headaches" since he 
got out of service.  At the time of examination he was an 
aircraft mechanic.  On neurological evaluation, it was noted 
that he gave a vague history of concussion, but there were no 
symptoms at that time.  The pertinent examination diagnosis 
was history of cerebral concussion, no residuals.  

Service connection was established for brain concussion by 
rating action in March 1966, rated noncompensable, Diagnostic 
Code (DC) 8045.  

The veteran submitted a claim for benefits in November 1993 
concerning his teeth and jaw.  He made no reference to 
headaches.  

A report of VA evaluation on June 23, 1994, reflects that the 
veteran was seen for complaints diagnosed as indicative of 
coronary artery disease.  The detailed medical history taken 
at that time made no reference to current or past headaches.

A VA clinic record dated July 6, 1994, provided a history of 
the veteran's hospitalization in June 1994, noting that on 
the day of his left CVA he complained of persistent headache 
and while watching television he slumped to the floor with 
left sided weakness, and slurred speech.  A progress note 
dated July 7, 1994, noted that the veteran denied any 
episodes of symptoms to include headaches since his initial 
admittance to Yakima General Hospital.

The appellant filed a claim for benefits in late July 1994.  
He reported that he had experienced frequent headaches since 
his injury aboard ship.

During VA general medical examination, in October 1994, 
information recorded for clinical purposes was to the effect 
the veteran had frontal excruciating headaches, lasting a 
couple of hour, right after the accident in service, until 
1966.  He now had headaches, one 3every two months, which he 
attributed to medication for his heart.  The pertinent 
diagnosis was rare headaches, possible from medication.   On 
VA dental examination in October 1994, the appellant proved a 
history of injury in service by an arresting wire.  He 
indicated that since then he had problems with walking and 
headaches. 

During VA psychiatric examination in May 1996, the veteran 
mentioned rare headaches.  During the social and industrial 
survey, he reported that he suffered headaches for which he 
sought care and which he believed were the result of the 
fracture he sustained from an arresting cable in service.  A 
history of alcohol abuse was noted.

In hearing testimony in October 1996, the veteran reported 
that his headaches started shortly after the accident in 
service, that at times they were unbearable, Transcript (T.) 
p. 10.  The headaches were in front part of the head, 
forehead area, centered down between his nose and eyes.  It 
felt like needles, T. pp. 11, and 12.  He stated that he had 
headaches maybe twice a week, lasting from an hour up to 4 to 
6 hours.  Relaxing seemed to help the headaches, T. p. 13.  

Analysis

The veteran was treated for acute headaches in service, 
following head injuries, but service medical records do not 
reflect a chronic headache condition.  The separation 
examination was normal.  After service the veteran mentioned 
headaches on examination in 1966, however, the neurological 
examination was normal, and the medical diagnosis at the time 
was history of cerebral concussion, no residuals noted.  In 
other words the medical examiner did not find headaches 
related to service or service-connected disability.

There is then a vast gap in the record of more than twenty-
eight years between January 1966 and June 1994.  The veteran 
has not provided any medical records for the intervening 
years, nor claimed any continuity of treatment.  The veteran 
has provided conflicting testimony about his headaches since 
his claim for disability benefits in 1994.  Prior to filing 
the claim, a detailed medical history recorded in June 1994 
made not reference to current headaches or a history or 
persistent headaches.  In July 1994 he reported no headaches, 
and in October he reported that he had headaches until 1966, 
and that currently his headaches only occurred once every 2 
months, and he attributed them to his medication.  In May 
1996 headaches were described as rare; he was not specific 
about his headaches, as to chronicity and frequency, but 
thought they were due to head injury in service.  In hearing 
testimony in October 1996, he reported headaches starting 
after injury in service, occurring twice a week.  Noteworthy 
is the fact he did not report any treatment for headaches 
from 1966 to the present, and his 1996 testimony was somewhat 
ambiguous about headaches from 1966 to the 1990's.  He has 
not provided any medical evidence of a current chronic 
headache disorder.

As noted above, in order for a claim for service connection 
to be well grounded, there must be competent evidence not 
only of a current disability, but also of a nexus between in-
service injury or disease and the current disability (medical 
evidence).  See Caluza.  Even if the Board was to presume, 
based solely on the veteran's testimony, that he had a 
current chronic headache disorder, he does not meet the 
requirement for a well-grounded claim.  While the veteran is 
competent to report symptoms experienced in service and post-
service, medical evidence is required to show that any 
current chronic headache disorder is related to the symptoms 
he experienced during his military service or thereafter.  
The veteran himself is not shown to possess the medical 
expertise to determine the etiology of his various medical 
symptoms or their relationship to service, and his claims of 
medical causation are of limited probative value.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).   There is no medical 
opinion that links any current chronic headache problem to 
his military service.  Accordingly, the benefit sought must 
be denied as the claim is clearly not well grounded.  


Left Eye Injury

On enlistment examination in October 1960, the veteran 
reported that he had worn glasses.  His visual acuity, 
distant vision, was 20/20 in both eyes.  Separation 
examination showed no eye problems, and visual acuity was 
20/20, both eyes.

The veteran's original application for disability benefits in 
December 1965 made no reference to any eye problems.  When 
the VA examined the veteran in January 1966, examination of 
the eyes showed clear sclera, equal pupils, regular reaction 
to light and ocular movement was normal.  Distant vision was 
20/15, both eyes.  

A rating action in March 1966 granted service connection for 
left eyebrow scar, sub-mental area, rated 10 percent, DC 
7800.  

Physical examination associated with the veteran's VA 
hospitalization in June 1994, found no eye abnormality.

The veteran, in July 1994 reported left eye injury, with the 
retina affected.  

VA clinic records for July and August 1994 show no left eye 
disability.  A progress note dated July 5, 1994, reported 
that the veteran wore eye glasses for reading, and a record 
dated July 7, noted that the veteran denied any episodes of 
symptoms to include visual changes, since his Yakima 
hospitalization.  

During VA general medical examination in October 1994, the 
veteran reported that some time after his discharge, he had a 
detached retina of his left eye "which could happen from 
trauma."  About 1966 he had difficulty with vision of the 
left eye which was seeing double or fuzziness, and he 
received glasses which helped.  He now has no particular 
trouble with his vision having new glasses in August 1994.  
He stated that an ophthalmologist told him he should have his 
eyes checked every six months because of his stroke.  
Physical examination of his eyes showed no abnormality.  
Visual acuity without correction, was 20/25 in the right eye, 
and 20/40 in the left eye, correctable with lenses to 20/20 
both eyes.  The pertinent diagnosis was history of head 
injury with facial and teeth injury lacerations; the only 
definite residual is possible loss of teeth.  

When hospitalized in August and September 1996, the veteran 
described occasional blurry vision, stating that he "Needs 
glasses."  Physical examination of the eyes was negative.

The veteran, in hearing testimony in October 1996, reported 
the cut and injury across his eye, and that he had been 
having trouble for the past few years with seeing, and 
getting glasses.  His glasses were getting stronger and 
stronger, T. pp. 7 and 8.  He mentioned blurry vision, after 
headaches, lasting a couple of days and then clearing up a 
little on it's own, T. p. 13.


Analysis

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Here, although there is 
documented injury to the area of the left eye in 1962, there 
is no current medical diagnosis of left eye disability for 
which compensation benefits are provided, other than the 
eyebrow scar, and certainly no medical evidence of a nexus 
between the veteran's testimony of detached retina and 
blurred vision in the left eye and the injury in service.  
Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit.  In regard to the reported 
detached retina, which certainly requires a medical 
diagnosis, the veteran did not provide any specific details 
as to where or when such a diagnosis was made, who made the 
diagnosis, or any treatment provided.  

Service connection may be established through competent lay 
evidence, not medical records alone, but a lay witness is not 
capable of offering evidence requiring medical knowledge.  
See Espiritu.  While the veteran's testimony may provide a 
showing of continuity of symptomatology after service 
discharge, an analysis of the credibility or probative value 
of the veteran's lay testimony is not required in this 
instance, as he has not provided medical documentation of a 
current left eye disability.  Accordingly, the benefit sought 
must be denied as not well grounded.  The Board notes that 
refractive error is not a disease or disability for VA 
compensation purposes, and thus as a matter of law service 
connection may not be granted for this disorder.  38 C.F.R. 
§§ 3.303(c), 4.9.


Fractured Mandible

Factual Background

Service medical records associated with the facial injuries 
in November 1962 do not reflect fracture of the veteran's 
jaw, including X-ray studies of the skull.  Dental records 
show that November 8th, the veteran was examined, with no 
reported jaw fracture.  On follow-up the 17th there was 
treatment for tooth number 23.  In April 1963 he was examined 
again, with treatment for tooth number 23, and no reported 
fracture of the mandible.  There was temporary splinting of 
tooth 22, and 25, in May 1963, with the splints removed in 
September 1963.

The veteran, in the disability claim in December 1965 
reported facial lacerations, concussion, and shattered teeth 
but no fractured mandible.

Oral examination in January 1966 showed normal appearing 
mandibular movements.  

In July 1994 the veteran reported a broken jaw, fractured 
while in service.

VA progress notes in July and August 1994 note that on July 
6, it was recorded that the veteran had minor mouth surgery 
in the service.  July 14th his dentures were delivered.  

During dental examination in October 1994, the veteran 
reported jaw injury in service, and splinting of teeth for 6 
months.  Panoramic X-rays revealed asymmetry of the 
mandibular condyle heads with the left condylar head 
appearing broader anterior-posteriorly than the right.  Oral 
examination showed well-healed scars on the face, left 
forehead and in the left submandibular areas.  The range of 
motion of the mandible was within normal limits.  Intra-
orally the veteran was edentulous with satisfactory full 
dentures.  The impression was status-post trauma, 1962, of 
the head and neck, with facial scarring and dental trauma 
that involved at least 3 teeth and possible alveolar bone.  

On general medical examination, also in October 1994, the 
veteran reported fractures of lower and upper teeth, that he 
was never told that he had a fractured jaw, and that he had 
wiring of his lower teeth for about 6 months and was able to 
chew, "indicating that he did not have a jaw wiring for 
fracture."  The pertinent diagnosis was history of head 
injury with facial and teeth injury lacerations; the only 
definite residual is possible loss of teeth.

The May 1996 social and industrial survey noted that the 
veteran reported fractured teeth and skull in service.  On 
psychiatric examination also in May 1996, the veteran 
reported a history of head, facial and teeth injury, and 
"opines no definite evidence of fractured jaw."  

The veteran, in hearing testimony in October 1996, reported 
that the arresting cable incident fractured his teeth and 
jaw, the teeth were splinted with stainless steel wire for 
almost a year, T. p. 7.  Problems because of his broken jaw 
included chewing, and Dr. Holeman, a dentist at Walla Walla, 
told the veteran he was having a hard time getting the teeth 
to match.  It was reported that the veteran had an overbite, 
and painful spots under his ears where the jawbone connects.  
Clicking and popping noises were noted for a while but "not 
too much anymore."  Dr. Holeman told the veteran his 
"bottom jaw was over to the left or right, I can't remember 
which, one way or the other but it's not where you can get a 
perfect alignment."  When asked if the dentist told him the 
malalignment was "because of the prior fracture?", the 
veteran reported that "[h]e said that that could be, yeah," 
T. p. 11.



Analysis

The veteran has not satisfied even the first element of a 
well-grounded claim: current disability.  There is neither 
medical documentation of a fractured jaw in service, nor 
medical evidence of current residuals of a fractured jaw.  
The veteran himself is not shown to possess the medical 
expertise to determine the diagnosis or etiology of his 
various medical symptoms or their relationship to service, 
and his claims of medical diagnosis or causation are of no 
probative value.  See Espiritu.  At best, the veteran has 
conflicting personal testimony concerning a fractured jaw in 
service; he sometime reports that the jaw was fractured, and 
sometimes he reports that his teeth were fractured.  As for 
his testimony concerning what he reports he was told by a VA 
dentist, such hearsay medical evidence does not constitute 
medical evidence necessary for a well-grounded claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  The VA medical 
records contain no support for such an opinion.  

The Court went on to hold in Robinette, supra., that under 
38 U.S.C.A. § 5103(a), VA had a duty to inform a claimant as 
to how to complete an application for benefits.  Id. at 77-
80.  In this case, the Board believes that the notice and 
explanation provided by the RO as to why the appellant's 
claim is not well grounded was sufficient to put him on 
notice of the need for competent medical evidence.  To the 
extent that there is any remaining duty to inform, the 
appellant is advised that he must submit into the record 
actual evidence from a party with medical competent to 
establish the diagnosis of the claimed disability and its 
causal relationship to service. 


ORDER

Service connection for headaches, residuals of left eye 
injury, other than left eyebrow scar, and a fractured 
mandible are denied.






REMAND

PTSD

The Board finds that the current record raises a procedural 
problem with respect to additional evidence that has not been 
considered by the RO that mandates the remand of this issue.  
Preliminary review of the record also demonstrates the 
existence of a number of important adjudicative problems that 
must also be addressed on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) in Zarycki v. Brown, 6 Vet. App. 91 (1993) set forth 
the framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(1995).  Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other service department evidence.  In other 
words, the claimant's bare assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy."  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

The veteran clearly has attempted to establish his status as 
one who engaged in combat with the enemy.  When he filed his 
claim for PTSD in July 1995, he reported in a certified 
statement that, due to the traumatic incidents involving his 
head injuries, he had many of the residuals that normally are 
related to PTSD.  Further, he had "vivid recollection of 
combat missions flown off the Kitty Hawk that included loss 
of life."  Some of the people (Olgilvie) were good friends.  

Information recorded during a Social and Industrial Survey in 
May 1996, was to the effect that the veteran was trained as a 
flight deck director, served aboard the USS Kitty Hawk, and 
served as flight deck director for 2 years until his injury 
by an arresting cable.  He reported that the Kitty Hawk was 
off the coast of Vietnam during the 2 years from 1962 to 
1964, launching planes to perform bombing missions over North 
and South Vietnam.  In the course of the psychiatric 
examination, also in May 1996, reference was made to the 
aircraft carrier Enterprise.  The veteran reported air 
strikes against Vietnam, and he would see aircraft coming 
back with holes in them. He believed the air strikes 
commenced in 1963, 'but they may have been subsequent to the 
Tonkin Gulf incident in 1964."  The veteran reported 
occasional dreams, and occasional nightmares but "can't 
recall them."  He had trouble sleeping since the stroke.  
The examiner noted that although the veteran was "injured in 
combat aboard an aircraft carrier in the Vietnam era, no 
clear evidence for PTSD was elicited."

In his August 1996 Substantive Appeal, the veteran stated 
that his PTSD was caused by the multiple and extensive damage 
to his person during the flight deck incident on the Kitty 
Hawk.  He noted that he was assigned duties with the flight 
deck director during November 1963, recounted his flight deck 
injuries.  He reported he had a broken jaw, a "severe" 
concussion and taken to the ship's hospital for "life saving 
treatment."  He indicated that when stable he was 
transferred for further treatment at a military hospital.

Hearing testimony in October 1996 was to the effect the 
veteran experienced a significant stressor when injured by an 
arresting cable during "combat," what was considered 
hazardous duty, and caused him to fear for the loss of his 
life, T. p. 2.  The veteran recounted how when their way back 
to the states, between the Philippines and Okinawa, the word 
came that President Kennedy was shot, and they turned the 
ship around and headed back to Vietnam, and while recovering 
aircraft when in was cloudy, foggy, and rainy, he was almost 
hit by an F-4 coming in for a landing.  The veteran was 
training for flight director at the time.  Another time, when 
spotting "cats" (catapults), an F-8, going to do photo 
reconnaissance over Vietnam, went off and down and the pilot 
ejected into the side of the ship.  The veteran reported that 
he "knew most of the flight commanders" but did not 
remember his name.  This occurred in about December 1962, T. 
pp. 5, 6, and 7.  They were in the South China Sea at the 
time, not quite into the Gulf of Tonkin, T. p. 7.  The 
veteran reported dreaming about the accidents he had in 
service about 4 times a year.  He also recounted the death of 
his close friend Ogelsby, and the injury to John E. Smith, 
the flight director, T. pp. 13 and 15.

Service administrative records reflect that the veteran 
served on the USS Kitty Hawk, CVA-63, from about July 1962, 
to December 1964.  The Board has added to the record the 
Dictionary of American Naval Fighting Ships, Volume III, 
1968.  This service department publication shows that the 
Kitty Hawk joined the 7th Fleet in October 1962, and after 
participating in the Philippine Republic Aviation Week Air 
Show, steamed out of Manila Harbor November 30, 1962.  Kitty 
Hawk visited Hong Kong in early December 1962, and returned 
to Japan in January 1963.  It sailed to various Japanese 
ports for 2 months before returning to San Diego in early 
April 1963.  Following a series of strike exercises and 
tactics along the California Coast and Hawaii, the Kitty Hawk 
sailed for Japan, and flags were at half mast for President 
Kennedy when she enter Sasebo Harbor, November 25, 1963.  
After cruising the South China Sea and the Philippines, she 
returned to San Diego July 20, 1964.  The Kitty Hawk was 
overhauled in Puget Sound Naval Shipyard, trained along the 
western seaboard, and sailed from  San Diego October 19, 
1965, for Hawaii, then to Subic Bay where she prepared for 
combat operation off the coast of Vietnam.  In other words, 
the Kitty Hawk did not participate in combat operations prior 
to 1965.  

In view of the evidence now of record, it is manifest that 
the veteran's accounts of Vietnam combat missions or 
witnessing combat missions, are not simply unsupported but 
are flatly demonstrated to be false by this evidence 
concerning the operations of the Kitty Hawk during the time 
the veteran was aboard.  Beyond this misrepresentation of 
material facts, the account provided by the claimant as to 
the circumstances of his documented injury on the flight deck 
is clearly refuted in key aspects by the actual records.  
There is no doubt he sustained an injury, but there is 
certainly no evidence of a "severe concussion," no evidence 
that his treatment aboard ship was for an immediate life 
threatening injury and no evidence that he was transferred 
off the ship for any further treatment.  

The question now raised by this record is not simply whether 
or not an event the claimant now advances as a potential 
stressor occurred; it is the far more basic question of how 
any fair and impartial individual could find credible the 
veteran's accounts of his subjective reaction to remote 
events and his current symptoms in pursuit of a claim for 
service connection for PTSD.  This is an adjudicative, not a 
medical determination.

The United States Court of Veterans Appeals (Court) has 
addressed the importance of credibility and squarely fixed it 
as an adjudicative determination.  The Court has held that to 
comply with the statutory requirements of 38 U.S.C. § 7104(d) 
to provide "reasons or bases" for its decisions, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The United States Court of Appeals for the Federal Circuit 
has held that the Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  In this case, 
the guidance of the Federal Circuit is apt for here the 
current record clearly shows that "the weight and probity of 
evidence" based upon the claimant's representations is nil.

Under the authority of Bethea v. Derwinski, 2 Vet. App. 252 
(1992), the Board finds the memorandum decision in Pruitt v. 
West, No. 97-381 (U.S. Vet. App. Mar 6, 1998) to contain 
particularly persuasive reasoning as to the appropriate 
course of action to be followed when false claims of combat 
are advanced by a veteran in a claim for service connection 
for PTSD.  As the Court stated:

This claim for benefits has been grounded on 
what now has been found to be a false claim 
to combat-related stress.  When faced with 
this reality, the stress from having been in 
combat shifted to hardship of Army life and 
severe Korean weather.  The appellant, now 
having been found by the Board to have lacked 
credibility by falsely claiming combat 
experience, is hardly in a position to 
continue his quest for benefits.  He has 
expended resources of VA and this Court at 
the expense of delaying legitimate claims.  
Such conduct on his part could well violate 
18 U.S.C. § 1001 (false statement), but, in 
any event, he has done a great disservice to 
those who have service in our armed forces 
and honorably pursued veterans benefits in a 
system having no room for one falsely 
claiming combat related disabilities.

Notwithstanding this obvious fatal defect, the Board finds 
that the controlling case law and regulation leaves no 
discretion and compels the Board to return the case to the RO 
in order for the appellant to have due notice of the 
additional evidence concerning the USS Kitty Hawk, to 
consider the additional evidence the appellant submitted 
directly to the Board, and to place the claimant on notice 
that the primary basis for the denial of his claim is simply 
the fact that he is demonstrably not credible in a claim for 
monetary benefits for PTSD.  Thurber v. Brown, 5 Vet. App. 
119 (1993); 38 C.F.R. § 20.1304 (1998). 

The appellant has requested that the RO review the logs of 
the Kitty Hawk and seek to verify other episodes the 
appellant now claims as stressors.  In this regard, the 
record contains a letter from the appellant regarding such 
alleged events that was received at the Board.  In view of 
the record as it now exists, further development as to 
alleged stressor events would clearly be a matter to be 
addressed after the appellant has restored his credibility 
with regard to this claim.  While the adjudication system for 
veterans benefits is nonadversarial, it is not indifferent to 
assault with false evidence.  See 38 C.F.R. § 20.1000.  
(Board may reconsider decision based upon allegation that an 
allowance of benefits was materially influenced by false or 
fraudulent evidence submitted by or on behalf of an 
appellant.)  Nor does the Board find that Cohen v. Brown, 10 
Vet. App. 128 (1997), teaches otherwise.  In Cohen, the Board 
had conceded the existence of an event alleged as a stressor, 
but the Board failed to make a specific finding that the 
appellant was not credible in his claim for service 
connection for PTSD because he demonstrably had submitted 
false statements.  In this instance, the appellant commenced 
his claim and has continued to make references to alleged 
"combat" stressor events that are demonstrably untrue.  He 
also has advanced a demonstrably exaggerated account of an 
event that actually occurred, and has added other events he 
failed to mention at the outset of his claim.  The Board does 
not find any support in the law or controlling regulations, 
nor the case law, for the concept of "eternal credibility."  
In other words, the claimant can not first advance false 
statements to support his claim for benefits and then drop 
them an have a reasonable expectation that the fact finder 
must or should pretend the initial false statements do not 
exist and have no bearing on the new edition of this claim. 

In assessing the situation presented by this appeal, it is 
clear that while the case is in remand status for procedural 
reasons, the appellant's first task is to attempt to restore 
his credibility.  This must now take precedence even over 
development as to alleged stressor events because 
verification of some events in service claimed as a stressor 
is now "downstream" from the fundamental issue of whether 
the appellant representations in the context of a claim for 
PTSD can be found credible on this record.  Thus, it would be 
pointless to waste scarce adjudicative resources on the 
question of stressor development unless the appellant can 
first restore his credibility.  Should the appellant restore 
his credibility, then further development as to alleged 
stressor events and possibly a new examination would be 
warranted.





Cerebrovascular Accident

As noted above, to establish a well grounded claim there must 
be competent medical evidence of a current disability, lay or 
medial evidence of disease or injury in service and competent 
medical evidence a link or nexus between current disability 
and disease or injury of service origins.  With respect to 
the claim for service connection for a cerebrovascular 
accident, the veteran contends that his stroke is related to 
the head injuries experienced in service.  The record 
contains medical evidence of current disability and lay and 
medical evidence of a head injury in service.  What the 
record does not contain, however, is competent medical 
evidence of a nexus between current disability and service.

Notwithstanding the current absence of requisite nexus 
evidence, VA hospitalization records dated in June 1994 show 
that the veteran had a history of coronary artery disease 
(CAD), and he was hospitalized at Yakima General Hospital in 
June 1994 with a left sided cerebrovascular accident.  The 
Yakima records are not in file.  Records of treatment for the 
CAD, prior to 1994, and private hospital records associated 
with the cerebrovascular accident clearly would be relevant 
to the veteran's claim.  The Board concludes that it is 
necessary to attempt to obtain these records since they 
potentially could substantiate the appellant's claim, 
provided they reflect the necessary competent medical 
evidence of a nexus between CAD and service.  The Board must 
point out that should these additional records not contain 
the nexus element of a well-grounded claim, and if the 
appellant does not otherwise fill this void during remand, 
his claim ultimately may be found to be not well grounded. 


Damaged Teeth

Service medical records show that the veteran did sustain 
injury to his jaw in November 1962.  A dental rating sheet in 
May 1966 noted that teeth numbers 2, 3, 8, 9, 12, 13, 14, 15, 
18, 22, 23, and 30 were deemed to be have been traumatized in 
service.  The RO indicated that the service medical records 
were not clear as to which teeth were traumatized, so doubt 
was resolved in favor of the claimant to support a holding 
that all of the teeth treated after the accident were 
considered to have sustained trauma.  

During dental examination in October 1994, the veteran 
reported jaw injury in service, and splinting of teeth.  
Panoramic X-rays revealed asymmetry of the mandibular condyle 
heads with the left condylar head appearing broader anterior-
posteriorly than the right.  Oral examination showed well-
healed scars on the face, left forehead and in the left 
submandibular areas.  Intra-orally the veteran was edentulous 
with satisfactory full dentures.  The impression was status-
post trauma, 1962, of the head and neck, with facial scarring 
and dental trauma that involved at least 3 teeth and possible 
alveolar bone.  It was further opined that the loss of teeth 
was "hastened by the traumatic episode described."  

The Board notes that loss of teeth can be compensably service 
connected only if such loss is, inter alia, "due to loss of 
body of maxilla or mandible without loss of continuity."  
38 C.F.R. § 4.150, Diagnostic Code 9913; see also 38 C.F.R. 
§ 4.149 (stating that replaceable teeth may be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of § 17.160 or § 17.161 of 
this chapter); Dorland's Illustrated Medical Dictionary 994, 
984 (28th ed. 1994) (the maxilla is one of the bones forming 
the upper jaw, and the mandible is the bone of the lower 
jaw); Woodson v. Brown, 8 Vet. App. 352 (1995).  A note 
following Diagnostic Code 9913 (1998) goes on to point out 
that "[t]hese ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  

Entitlement to dental examination or outpatient treatment 
under the provisions of 38 C.F.R. § 17.161(c) (1998) requires 
a finding that a service-connected noncompensable dental 
condition or disability was the result of combat wounds or 
service trauma.  With such a finding, this would entitle the 
veteran to Class II(a) benefits that are defined as "any 
treatment indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability."  38 C.F.R. § 17.161(c).  

It should be noted that "Class I" benefits are only 
warranted where there is evidence that the removal of teeth 
was due to damage to either of the jaws, and that for "Class 
II" eligibility, the veteran's claim must be made within a 
year of discharge and entitles a veteran to any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition.  See 
38 C.F.R. § 17.161(a), (b), and (c).  In addition, the 
General Counsel for the VA issued an opinion in which it was 
held that for purposes of determining Class IIa eligibility 
for dental care under 38 C.F.R. § 123(c) (now 38 C.F.R. 
§ 17.161(c)), the term "service trauma" did not include the 
intended effects of treatment provided during the veteran's 
military service.  VAOPGCPREC 5-97 (Jan. 22, 1997).  The 
Board further notes that this General Counsel Opinion is 
binding on the Board which is constrained to follow its 
holding.  38 U.S.C.A. § 7104(c) (West 1991).

With the above criteria in mind, and after review of the 
February 1997 supplemental statement of the case (SSOC), it 
does not appear to the Board that the veteran has been 
properly informed as to entitlement to treatment for his 
service-connected teeth, versus compensation for residuals of 
jaw trauma.  Unfortunately, 38 C.F.R. § 4.149 currently 
refers to 38 C.F.R. § §  4.120, 4.123, but they were 
redesigned in May 1996 to 38 C.F.R. §§ 17.160, 17.161.  
Further, there are no specific findings: (a) in regard to 
whether the X-ray evidence of broadening of the left condylar 
head constitutes disability; (b)  if the veteran has bone 
loss due to trauma; and (c) whether the October 1994 
diagnosis of dental trauma involving at least 3 teeth and 
possible alveolar bone, and the opinion that the loss of 
teeth was hastened by the traumatic episode in service, are 
sufficient for the purpose of awarding a compensable 
evaluation.  

In addition to the above considerations, the Court has made 
it clear that the "duty to assist" is not a one way street, 
and that the claimant can not stand idle when the duty is 
invoked by failing to provide important information or 
otherwise failing to cooperate.  Wood v. Derwinski, 1 
Vet.App. 190 (1991) (aff'd on reconsideration, 1 Vet.App. 460 
(1991); Olson v. Principi, 3 Vet.App. 480, 483 (1992).

Accordingly, this case is remanded for the following actions.

1.  The RO, with the help of the veteran 
should secure all records of treatment for 
the veteran for CAD prior to the June 1994 VA 
hospitalization, private or VA, and 
specifically the records of hospitalization 
at Yakima General Hospital just prior to the 
VA hospitalization.  The veteran should be 
permitted to submit medical documentation or 
opinion of a relationship between the post 
service CVA, and the head injuries in 
service.  

2.  The appellant and his representative 
should be provided with written notice of the 
provisions of 38 C.F.R. §§ 17.160 and 17.161.  
The veteran should also be permitted to 
submit or identify any other evidence in 
support of his claim for service connection 
for extraction of teeth for compensation 
purposes.

3.  After the completion of any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate the 
issue of entitlement to service connection 
for extraction of teeth 1 through 32 for 
compensation purposes, reviewing the findings 
and opinions in the October 1994 dental 
examination, and providing a complete 
rational for any determination.  Thereafter, 
regardless as to whether the veteran's tooth 
loss is found to be compensably service 
connected or only noncompensably service 
connected, the RO should adjudicate the issue 
of entitlement to dental outpatient 
examination and/or treatment for the 
extraction of teeth 1 through 32, and the 
veteran should be officially informed.  

4.  The RO should provide the appellant with 
copies of the extracts from the Dictionary of 
American Naval Fighting Ships, Volume III, 
now associated with the claims folder.   The 
veteran is advised that his evidence 
indicates his accounts of exposure to alleged 
combat related events aboard the Kitty Hawk 
are false.  The claimant is further advised 
that his account of the nature of the 
arresting cable injury is likewise 
contradicted by the contemporary evidence and 
thus is not credible.   As the appellant has 
effectively undermined his credibility with 
respect to his representations as to events 
in service, and as to the credibility that 
could be attached to his representations as 
to his subjective reaction to remote events 
and current subjective symptoms, he is 
advised that further development of this 
claim is contingent upon the restoration of 
his credibility.  

5.  After the appellant and his 
representative have been provided an 
opportunity to respond, the RO should again 
review the evidence or record, including the 
additional evidence the appellant has 
submitted to the Board during the appellant 
process.  The RO should make a determination 
as to whether the appellant has restored his 
credibility with respect to a claim for 
monetary benefits for PTSD in light of the 
guidance above.  See Madden, supra., and 
Caluza, supra.   If not, the claim should be 
denied on the basis of a lack of credibility 
of the appellant without further development 
action and the appellant and his 
representaive should be provided a 
supplemental statement of the case.  If the 
RO determines that the appellant has restored 
his credibility with respect to a claim for 
compensation benefits for PTSD, the RO should 
set forth its reasoning in detail.  Then the 
RO should then take such further action as is 
warranted by the record.  This may include 
further development as to alleged stressor 
events, a determination as to whether an 
alleged stressor event is verified, and a 
further examination to determine whether the 
claim has PTSD due to a verified alleged 
stressor event.      


If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

